Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 1 of 36 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTIRCT OF FLORIDA
                          TAMPA DIVISION

 CHRISTOPHER JOHNSON, on
 behalf of the University of
 Tampa Defined Contribution
 Plan, individually and as a
 representative of a class of
 participants and beneficiaries,

            Plaintiff,                     CASE NO.:

 vs.


UNIVERSITY OF TAMPA,

            Defendant.


                         CLASS ACTION COMPLAINT

       On behalf of the University of Tampa Defined Contribution Plan (“Plan”),

Plaintiff Christopher Johnson (“Plaintiff”) files this Class Action Complaint against

Defendant, University of Tampa (“University” or “Defendant”), for breaching its

fiduciary duties in violation of the Employee Retirement Income Security Act, 29

U.S.C. §§1001–1461 (“ERISA”).

                              BRIEF OVERVIEW

       1.    This action seeks to protect the retirement savings of more than 1,400

University of Tampa employees who are participants in the University’s retirement

Plan. The University has a fiduciary duty to ensure that its retirement Plan does

not charge excessive fees to Plan participants. But over the past six years, Plan

participants have paid at least an estimated $3 million in administrative fees. The
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 2 of 36 PageID 2




fees are more than 10 times what they should be. The fees are grossly excessive.

And Plan participants will continue to pay grossly excessive fees unless this action

moves forward.

      2.     All retirement plans require administrative services. The University

contracted with TIAA-CREF (“TIAA”) to provide administrative services for the

Plan. TIAA pockets the bulk of the excessive fees. The reason why TIAA has been

able to extract such grossly excessive fees is because TIAA’s fees are tethered not

to any actual services it provides to the Plan; but rather, to a percentage of assets

in the Plan. As the assets in the plan increase, so too increases the administrative

fees that TIAA pockets from the Plan and its participants. One commentator

likened this fee arrangement to hiring a plumber to fix a leaky gasket but paying

the plumber not on actual work provided but based on the amount of water that

flows through the pipe.

      3.     Notably, it took Defendant nearly fourteen years to finally obtain a

recordkeeping deal from TIAA that actually identified exactly what the Plan and its

participants were being charged. To be sure, from 2006 through mid-2020 the

TIAA recordkeeping agreement lacked any specifics as to amounts charged for

recordkeeping services performed by TIAA for the Plan. TIAA’s fees skyrocketed

during this period. And the University breached its ERISA’s duties by failing to

ensure that TIAA’s fees were not excessive fees.




                                        -2-
    Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 3 of 36 PageID 3




        4.     This action is similar (but narrower in scope) to roughly twenty (20)

separate lawsuits filed in federal district courts around the country. 1 In each of

these other lawsuits, like here, plaintiffs allege a university defendant breached

ERISA fiduciary duties by allowing TIAA to collect excessive administrative fees

from the university’s retirement plan. It appears, TIAA exploited its rich heritage

of being a non-profit low-cost financial service provider and duped universities

into excessive fee arrangements. But now university plan participants are fighting

back and demanding that TIAA’s fees be reduced. It appears TIAA is willing to

meaningfully reduce its fees if universities will just ask. By way of example, shortly

after the University of Chicago was sued it announced to its plan participants that

it renegotiated TIAA’s administrative fees, and that it successfully reduced fees on

an annual basis by several million dollars.

        5.     Many of the university who were sued in the similar lawsuits settled

the claims against them on a class wide basis and lowered plan fees in the process,


1
  See Sweda v. Univ. of Pa., 2017 WL 4179752 (E.D. Pa. Sept. 21, 2017), appeal docketed, No.
17- 3244 (3d Cir. Oct. 13, 2017); Short v. Brown Univ., No. 17-cv-318 (D.R.I. filed July 6, 2017);
Cates v. Trs. of Columbia Univ. in the City of N.Y., No. 16-cv-6524 (S.D.N.Y. filed Aug. 28, 2016);
Cunningham v. Cornell Univ., No. 16-cv-6525 (S.D.N.Y. filed Aug. 17, 2016); Clark v. Duke
Univ., No. 16-cv-1044 (M.D.N.C. filed Aug. 10, 2016); Henderson v. Emory Univ., No. 16-cv-
2920 (N.D. Ga. filed Aug. 11, 2016); Stanley v. George Washington Univ., No. 18-cv-878 (D.D.C.
filed Apr. 13, 2018); Kelly v. Johns Hopkins Univ., No. 16-cv-2835 (D. Md. filed Aug. 11, 2016);
Divane v. Northwestern Univ., No. 16-cv- 8157 (N.D. Ill. filed Aug. 17, 2016); Sacerdote v. N.Y.
Univ., No. 16-cv-6284 (S.D.N.Y. filed Aug. 9, 2016); Nicolas v. Trs. of Princeton Univ., No. 17-
cv-3695 (D.N.J. filed May 23, 2017); Daugherty v. Univ. of Chi., No. 17-cv-3736 (N.D. Ill. filed
May 18, 2017); Munro v. Univ. of S. Cal., No. 16-cv-6191 (S.D. Cal. filed Aug. 17, 2016); Cassell
v. Vanderbilt Univ., No. 16-cv-2086 (M.D. Tenn. filed Aug. 10, 2016); Davis v. Wash. Univ. in St.
Louis, No. 17-cv-1641 (E.D. Mo. filed June 8, 2017); Vellali v. Yale Univ., No. 16-cv-1345 (D.
Conn. filed Aug. 9, 2016); Wilcox v. Georgetown Univ., 18-cv-00422 (D.C.C. filed Feb. 23, 2018);
Santiago v. Univ. of Miami, 20-cv-21784-DPG (S.D. FL. April, 29, 2020).


                                               -3-
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 4 of 36 PageID 4




including the following universities: $18.1 million at Massachusetts Institute of

Technology, $17 million at Emory University, $14.5 million at Vanderbilt

University, $14 million at Johns Hopkins University, $3.5 million at Brown

University, $6.5 million at the University of Chicago, $10.65 million at Duke

University, $5.8 million at Princeton University, and $13 million at University of

Pennsylvania. These similar lawsuits and the class wide settlements have reduced

administrative fees in similar plans and added millions to the retirement savings

of hard-working university employees.

      6.     The ERISA fiduciary duty of prudence is among “the highest known

to the law” and requires fiduciaries to have “an eye single to the interests of the

participants and beneficiaries.” Donovan v. Bierwirth, 680 F.2d 263, 271, 272 n.8

(2d Cir. 1982). As a fiduciary to the plan, the University is obligated to act for the

exclusive benefit of plan and its participants, and to ensure that the plan’s expenses

are reasonable.

      7.     The marketplace for retirement plan administrative services is

established and competitive, and because the plan here has more than $4.2 billion

in assets, the plan has tremendous bargaining power to demand low-cost

administrative services.

      8.     But instead of leveraging the plan’s tremendous bargaining power to

benefit plan participants, the University has failed to adequately take proper

measures to understand the real cost to plan participants for administrative




                                        -4-
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 5 of 36 PageID 5




services and most importantly, to act prudently with such information. As a result,

plan participants pay excessive fees for administrative services.

     9.      Plaintiff, individually and as a representative of participants in the

University retirement Plan, bring this action on behalf of the Plan under 29 U.S.C.

§1132(a)(2) and (3) to enforce liability under 29 U.S.C. §1109(a) and to restore to

the Plan all losses resulting from each breach of fiduciary duty.

                JURISDICTION, VENUE, AND STANDING

     10.     This Court has exclusive jurisdiction over the subject matter of this

action under 29 U.S.C. §1132(e)(1) and 28 U.S.C. §1331 because it is an action

under 29 U.S.C. §1132(a)(2) and (3).

     11.     This judicial District is the proper venue for this action under 29

U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b) because it is the district in which the

Plan is administered, where at least one of the alleged breaches took place, and

where the Defendant resides.

     12.     In terms of standing, §1132(a)(2) allows recovery only for a plan and

does not provide a remedy for individual injuries distinct from plan injuries.

     13.     Here the Plan suffered hundreds of thousands of dollars in losses

caused by Defendant’s fiduciary breaches, if not more.

     14.     The Plan continues suffering economic losses, and those injuries may

be redressed by a judgment of this Court in favor of Plaintiff and the Plan.

     15.     Plaintiff has suffered such multiple concrete injuries sufficient to

confer Article III standing. An action under §1132(a)(2) allows recovery only for a


                                        -5-
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 6 of 36 PageID 6




plan, and does not provide a remedy for individual injuries distinct from plan

injuries. LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 256 (2008). The plan

is the victim of any fiduciary breach and the recipient of any recovery. Id. at 254.

Section 1132(a)(2) authorizes any participant to sue derivatively as a representative

of the plan to seek relief on behalf of the plan. 29 U.S.C. §1132(a)(2). As explained

in detail below, the Plan suffered millions of dollars in losses caused by Defendant’s

fiduciary breaches and it remains exposed to harm and continued losses, and those

injuries may be redressed by a judgment of this Court in favor of Plaintiff. To the

extent the Plaintiff must also show an individual injury even though §1132(a)(2)

does not provide redress for individual injuries, Plaintiff has suffered such an

injury because she paid excessive administrative fees, which would not have been

incurred had Defendant discharged its fiduciary duties to the Plan. Specifically,

during the relevant time period, Plaintiff paid over $400 per year in administrative

fees, when the reasonable amount of such a fee is roughly $35 per year.

                                    THE PLAN

     16.     The Plan is a defined contribution, individual account, employee

pension benefit plan under 29 U.S.C. §1002(2)(A) and §1002(34).

     17.     The Plan is established and maintained under written documents in

accordance with 29 U.S.C. §1102(a)(1).

     18.     The Plan is organized under section 403(b) of the Internal Revenue

Code. A 403(b) plan is a tax-deferred retirement plan, similar to a 401(k) plan.

Plans offered by corporate employers are commonly referred to as 401(k) plans.


                                         -6-
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 7 of 36 PageID 7




Tax-exempt organizations, public schools (including universities), and churches

are eligible to offer plans qualified under 403(b), commonly known as 403(b)

plans. 26 U.S.C. §403(b)(1)(A). The law allows tax-exempt organizations to be

exempt from certain administrative processes that apply to 401(k) plans. In other

words, administrative costs for 403(b) plans are typically lower than for 401(k)

plans. This allows organizations with very small budgets to help their employees

save for retirement.

     19.     403(b) plans are subject to ERISA and its fiduciary requirements,

unless the plan satisfies a safe harbor regulation based on the employee having

limited involvement in operating the plan. Here, the Plan does not qualify for the

safe harbor and is thus subject to ERISA because the University is actively involved

in operating the Plan.

     20.     Eligible faculty and staff members of the University are able to

participate in the Plan. The Plan provides the primary source of retirement income

for many University employees. The ultimate retirement benefit provided to

participants depends on the performance of investment options chosen for the

Plan by the University net of fees and expenses. Participants have the right to direct

the investment of their accounts among the available investment choices.

     21.     The Plan had nearly $160 million in assets as of 2019. There were

1,406 participants with account balances in the Plan at the end of the 2019

reporting year.




                                        -7-
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 8 of 36 PageID 8




                                  THE PARTIES

      22.    Plaintiff is a former employee of the University of Tampa, but current

participant in the Plan.

      23.    Plaintiff resides in Tampa, Florida. He is a participant in the Plan

under 29 U.S.C. §1002(7) because he and his beneficiaries are or may become

eligible to receive benefits under the Plan. In fact, as of the date this Complaint was

filed, he is still a participant in the Plan. Thus, every day that passes he continues

to incur economic damages as a result of Defendant’s violations of ERISA.

      24.    Plaintiff and all participants in the Plan suffered financial harm as a

result of the imprudent or excessive-fee options in the Plan because Defendant’s

inclusion of those options deprived participants of the opportunity to grow their

retirement savings by investing in prudent options with reasonable fees.

      25.    Plaintiff and all participants in the Plan suffered further economic

harm as a result of paying excessive recordkeeping fees to the Plan’s record-keeper.

      26.    The University of Tampa is a private, not-for-profit, nonsectarian

institution of higher learning with its principal place of business in Tampa, Florida.

      27.    The University is the Plan sponsor under 29 U.S.C. §1002(16)(A)(i),

and upon information and belief, has exclusive responsibility and complete

discretionary authority to control the operation, management and administration

of the Plan, with all powers necessary to enable it properly to carry out such

responsibilities, including the selection and compensation of the providers of

administrative services to the Plan.


                                         -8-
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 9 of 36 PageID 9




      28.    The University is a fiduciary to the Plan because it exercised

discretionary authority or discretionary control respecting the management of the

Plan or exercised authority or control respecting the management or disposition of

its assets and has discretionary authority or discretionary responsibility in the

administration of the Plan. 29 U.S.C. §1002(21)(A)(i) and (iii).

                   FACTS APPLICABLE TO ALL COUNTS
                               403(B) PLAN FEES

     29.     While everyone who participates in a 403(b) plan pays fees to the plan

provider to maintain their account, industry insiders report that over 70 percent

of people do not believe they pay any fees to their plan provider. In an effort to help

the public obtain a better grasp on fees they pay in retirement plans, the

Department of Labor passed regulations in 2012 that require plan administrators

to disclose fee and expense information to plan participants. However, most plan

participants are still in the dark concerning the actual amount of fees they pay. The

lack of understanding is not surprising. Often fees are hidden from plain view. In

many cases, plan providers do not make the fee and expense disclosures that the

Department of Labor requires.

     30.     By way of example, the quarterly account statements that the

University provides to its Plan participants do not disclose any administrative fees

paid to TIAA by its participants. In addition, the Plan’s annual Form 5500

Department of Labor disclosures are supposed to identify the administrative fees

paid to TIAA, but they do not clearly identify this information either. The Plan’s



                                         -9-
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 10 of 36 PageID 10




Form 5500 identifies TIAA as receiving “indirect compensation” (which is how

TIAA collects its excessive fees from Plan participants as discussed below) but

states the amount TIAA received is “0” or “”none.” That is false. TIAA’s indirect

compensation should be clearly disclosed in the Plan’s Form 5500s, but it is not.

     31.    The plan’s fiduciaries have control over plan fees. The fiduciaries are

responsible for hiring administrative service providers for the plan and for

negotiating and approving the amount of fees paid to those administrative service

providers. These fiduciary decisions have the potential to dramatically affect the

amount of money that participants are able to save for retirement. According to

the U.S. Department of Labor, a 1% difference in fees over the course of a 35 year

career makes a difference of 28% in savings at retirement. U.S. Dep’t of Labor, A

Look at 401(k) Plan Fees, at 1–2 (Aug. 2013).

     32.    As reflected in the chart below, if a person placed $25,000 in a

retirement account, made no other contributions to the account for 35 years,

averaged a 7% return for 35 years, and paid .5% in fees, the account balance will

grow to $227,000. But if the fees are increased by just 1%, the 1% increase costs a

staggering $64,000, or 28% of the retirement savings.




                                      - 10 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 11 of 36 PageID 11




      33.   Accordingly, fiduciaries must engage in a rigorous process to control

fees and ensure that participants pay no more than a reasonable level of fees. This

is particularly true for hundred million-dollar plans like the Plan here, which has

the bargaining power to obtain the highest level of service and the lowest fees. The

fees available to hundred million-dollar retirement plans are orders of magnitude

lower than the much higher retail fees available to small investors.

     34.    The entities that provide administrative services to retirement plans

have a strong incentive to maximize their fees. For each additional dollar in fees

paid to a service provider, participants’ retirement savings are directly reduced by


                                       - 11 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 12 of 36 PageID 12




the same amount, and participants lose the potential for those lost assets to grow

over the remainder of their careers. Accordingly, participants’ retirement security

is directly affected by the diligence used by plan fiduciaries to control, negotiate,

monitor, and reduce the plan’s fees.

     35.       Fiduciaries must be cognizant of service providers’ self-interest in

maximizing fees, and not simply accede to the providers’ demands, or agree to the

providers’ administrative fee quotes without negotiating or considering

alternatives. In order to act in the exclusive interest of participants and not in the

service providers’ interest, fiduciaries must negotiate as if their own money was at

stake. Instead of simply accepting fees demanded by these conflicted providers.



                         ADMINISTRATIVE SERVICES

     36.       Plan administrative services are sometimes called recordkeeping

services. The recordkeeper keeps track of the amount of each participant’s

investments in the various options in the plan, and typically provides each

participant with a quarterly account statement. The recordkeeper often maintains

a plan website or call center that participants can access to obtain information

about the plan and to review their accounts. The recordkeeper may also provide

access to investment education materials or investment advice. These

administrative services are largely commodities, and the market for them is highly

competitive.




                                        - 12 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 13 of 36 PageID 13




     37.     There are numerous recordkeepers in the marketplace who are

capable of providing a high level of service and who will vigorously compete to win

a recordkeeping contract for a jumbo retirement plan. These recordkeepers will

readily respond to a request for proposal and will tailor their bids based on the

desired services (e.g., recordkeeping, website, call center, etc.). In light of the

commoditized nature of their services, recordkeepers primarily differentiate

themselves based on price, and will aggressively bid to offer the best price in an

effort to win the business, particularly for jumbo plans like the Plan here.

     38.     The ten largest United States recordkeepers based on total assets

under management are: 1. Fidelity ($1.6 trillion); 2. TIAA ($460 billion); 3.

Empower Retirement ($443 billion); 4. Vanguard ($437 billion); 5. Voya Financial,

Inc. ($311 billion); 6. Wells Fargo ($228 billion); 7. Bank of America Merrill Lynch

($220 billion); 8. Conduent ($195 billion); 9. Principal Financial Group ($164

billion); 10. T. Rowe Price ($156 billion). All of these companies provide similar

services and primarily differentiate themselves based on price.

     39.     There are two primary methods for 403(b) plans to pay for

administrative services: “direct” payments from plan assets, and “indirect”

payments by diverting money from plan investments. Plans may use one method

or the other exclusively or may use a combination of both direct and indirect

payments.

      40.    In a typical direct payment arrangement, the plan contracts with a

recordkeeper to obtain administrative services in exchange for a flat annual fee


                                       - 13 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 14 of 36 PageID 14




based on the number of participants for which the recordkeeper will be providing

services, for example $35 per plan participant per year. Plans with hundreds of

millions in assets under management possess tremendous economies of scale for

purposes of recordkeeping and administrative fees.

     41.     A recordkeeper’s cost for providing services depends largely on the

number of participants in a plan, not the amount of assets in a plan or in an

individual account. The cost of recordkeeping a $300,000 account balance is the

same as a $3,000 account. Accordingly, a flat price based on the number of

participants in the plan ensures that the amount of recordkeeping compensation

is tied to the actual services provided by the recordkeeper and does not grow based

on matters that have nothing to do with the services provided, such as an increase

in plan assets due to market growth or greater plan contributions by the employee.

     42.     For example, a plan with 30,000 participants and $3 billion in assets,

may issue a request for proposal to several recordkeepers and request that the

respondents provide pricing based on a flat rate for a 30,000 participant plan. If

the winning recordkeeper offers to provide the specified services at a flat rate of

$30 per participant, per year, the fiduciary would then contract with the

recordkeeper for the plan to pay a $900,000 direct annual fee (30,000 participants

at $30 per participant). If the plan’s assets double and increase to $6 billion during

the course of the contract but the participant level stays constant, the

recordkeeper’s compensation does not double like the plan assets did.




                                        - 14 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 15 of 36 PageID 15




      43.    Such a flat per-participant agreement does not necessarily mean,

however, that every participant in the plan must pay the same $30 fee from his or

her account. The plan could reasonably determine that assessing the same fee to

all participants would discourage participants with relatively small accounts from

participating in the plan, and that, once the aggregate flat fee for the plan has been

determined, a proportional asset-based charge would be best. In that case, the flat

per-participant rate of $30 per participant multiplied by the number of

participants would simply be converted to an asset-based charge, such that every

participant pays the same percentage of his or her account balance. For the $3

billion plan in this example, each participant would pay a direct administrative fee

of 0.03% of his or her account balance annually for recordkeeping

($900,000/$3,000,000,000 = 0.0003). If plan assets increase thereafter, the

percentage would be adjusted downward so that the plan is still paying the same

$900,000 price that was negotiated at the plan level for services to be provided to

the plan.

      44.    Plan administrative service providers offer an array of other fee and

expense models. These often include some combination of dollar per head and

asset-based approaches. Plaintiff here is specifically not alleging that the

University was required to use a direct payment arrangement. Rather, Plaintiff is

simply providing details on how direct payment methods operate and provides

these details to partially illustrate (together with all the allegations herein) that the

fees Plan participants are paying to TIAA are excessive and that the University


                                         - 15 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 16 of 36 PageID 16




should have done more to investigate, monitor, request, negotiate, and secure

reasonable administrative fees for Plan participants.

     45.     The University uses a method of paying for recordkeeping for the Plan

through indirect revenue sharing payments. Revenue sharing, while not a per se

violation of ERISA, can lead to massively excessive fees if not properly understood,

monitored, and capped.

     46.     In a revenue sharing arrangement, the amount of compensation for

administrative services to the plan is not based on the actual value of such services,

instead compensation is based on the amount of assets in the plan, or amount of

assets in certain investments in the plan. For example, the recordkeeper will agree

to a fee that is tethered to the amount of assets in the Plan. The fees will grow to

unreasonable levels if plan assets grow while the number of participants, and thus

the services provided, does not increase at a similar rate. By way of example, if a

recordkeeper contracts to receive one percent annually of assets in the plan as

indirect compensation for a plan with 100 participants and $300,000 in plan

assets, the recordkeeper would receive $3,000 per year in fees, or $30 on a per

plan participant basis. But if the plan assets increased to $300,000,000 – and the

contract remains the same, the recordkeeper receives $3,000,000 per year in fees,

or $30,000 on a per plan participant basis. This would be an excessive fee by any

measure.

     47.     If a fiduciary decides to use revenue sharing to pay for recordkeeping,

it is required that the fiduciary (1) determine and monitor the amount of the


                                        - 16 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 17 of 36 PageID 17




revenue sharing and any other sources of compensation that the provider has

received, (2) compare that amount to the price that would be available on a flat

per-participant basis, or other fee models that are being used in the marketplace,

and (3) ensure the plan pays a reasonable amount of fees.

     48.    As to the second critical element—determining the price that would

be available on a flat per-participant basis, or the price available under other fee

models—making that assessment for a hundred million dollar plan requires

soliciting bids from competing providers. In plans, such as the Plan here,

benchmarking based on fee surveys alone is inadequate. Recordkeeping fees for

plans have declined significantly in recent years due to increased technological

efficiency, competition, and increased attention to fees by sponsors of other plans

such that fees that may have been reasonable at one time may have become

excessive based on current market conditions. Accordingly, the only way to

determine the true market price at a given time is to obtain competitive bids.

     49.    Prudent fiduciaries will also hire industry experts like Mercer

Investment Consulting, AonHewitt and Towers Watson to work on their behalf to

obtain competitive bids and negotiate fee agreements with recordkeepers. By way

of example, California Institute of Technology (CalTech) hired Mercer Investment

Consulting to help it renegotiate the administrative fees its retirement plan paid

TIAA. CalTech was subsequently successful in securing $15 million in rebates from

TIAA.




                                       - 17 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 18 of 36 PageID 18




     50.     Industry experts recognize that it is especially important in a

university 403(b) context to scrutinize administrative fees and obtain competitive

bids for administrative services. Compared to benchmarking, “the RFP is a far

better way to negotiate fee and service improvements for higher education

organizations.” See Fiduciary Plan Governance, LLC, Buying Power for Higher

Education Institutions: When you Have It and When You Don’t – Part 2. Indeed,

“[c]onducting periodic due diligence RFPs is a critical part of fulfilling the fiduciary

duty.” Western PA Healthcare News, 403(b) Retirement Plans: Why a Due

Diligence Request for Proposal. Engaging in in this RFP process “allows plan

sponsors . . . to meet their fiduciary obligations, provides leverage to renegotiate

services and fees; enhances service and investment opportunities and improves

overall plan operation.” Id. Prudent fiduciaries of 403(b) plans should obtain

competitive bids for recordkeeping at regular intervals of approximately three

years.

                                           TIAA

     51.     TIAA is the recordkeeper for the Plan. It keeps track of the amount of

each Plan participant’s investments in the various options in the Plan and provides

each participant with a quarterly account statement. TIAA maintains a website and

call center that participants can access to obtain information about the Plan and to

review their accounts. TIAA also provides access to investment education materials

or investment advice. The services TIAA provides to the Plan are virtually identical




                                         - 18 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 19 of 36 PageID 19




to the administrative services provided by all of the leading plan administrative

service providers.

     52.     In the early 1900s, teachers had no access to pensions that would help

them live comfortably in retirement. In 1918, the Carnegie Foundation donated $1

million to fund Teachers Insurance and Annuity Association, which is now known

as TIAA. Its goal was to “ensure that teachers could retire with dignity.”

      53.    For decades, TIAA grew by operating as a non-profit organization and

providing low-cost retirement services to the nation’s universities, colleges, school

districts, and other non-profits. Because of its unique and noble heritage, TIAA’s

reach grew to epic proportions. It today has over $1 trillion dollars of assets under

management

     54.     TIAA still markets itself as a non-profit organization. That is

misleading. In 1997, Congress revoked TIAA’s non-profit status because TIAA was

competing directly with for profit companies. After TIAA’s non-profit status was

revoked, TIAA began to impose steep fees on clients and to push its clients into

products that do not add value and may not be suitable but generate higher fees

for TIAA.

     55.     According to several recent articles in The New York Times, TIAA

management assigned outsized sales quotas to its representatives and directed

them to meet the quotas by playing up customers’ fears of not having enough

money in retirement and other “pain points.” See e.g., The Finger-Pointing at the

Finance Firm TIAA, Morgenson, Gretchen, New York Times, Oct. 21, 2017. These


                                       - 19 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 20 of 36 PageID 20




allegations are echoed in a whistle-blower complaint filed against the company

with the Securities and Exchange Commission. The whistle-blower complaint

contends that TIAA began conducting a fraudulent scheme in 2011 to convert

“unsuspecting retirement plan clients from low-fee, self-managed accounts to

TIAA-CREF-managed accounts” that were more costly. Advisers were pushed to

sell proprietary mutual funds to clients as well, the complaint says. The more

complex a product, the more an employee earned selling it.

        56.   In October 2015, TIAA was sued by its own employees who alleged

that TIAA breached its fiduciary duty by charging excessive fees and expenses to

participants in TIAA’s own employee retirement plan. TIAA settled the lawsuit

with a $5 million payment and by reducing its fees by an estimated $2 million per

year.

        57.   TIAA’s executive pay packages also illustrate that TIAA is an

aggressive profit-seeking enterprise. The compensation of TIAA’s executives is

greater than or close to the very highest paid executives of some of Wall Street’s

largest for-profit investment companies. In 2016, TIAA’s CEO received $18.5

million in compensation. TIAA’s CEO received more compensation than the CEO

of J.P. Morgan Chase, Citigroup, MetLife, and Deutsche Bank among many others.

When expressed as a percentage of assets under management, TIAA’s CEO had the

very highest compensation rate among reporting investment companies. TIAA’s

five highest-ranking “named executive officers” earned a combined total of well

over $40 million in compensation in 2015.


                                      - 20 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 21 of 36 PageID 21




        58.     There is no shortage of high quality low,-cost alternatives to TIAA’s

recordkeeping services for 403(b) plans. Indeed, recently several universities

acting as prudent 403(b) fiduciaries have engaged in a comprehensive review of

TIAA fees and made substantial changes to their 403(b) plans for the benefit of

plan participants.

        59.     Loyola Marymount University (LMU) provides a 403(b) plan to its

employees. TIAA was a recordkeeper for LMU’s plan. LMU hired an independent

third party consultant AonHewitt, to issue a request for proposal to seven different

403(b)        recordkeeping   providers.    After   receiving   responses   from    the

recordkeepers, LMU elected to terminate its recordkeeping contract with TIAA and

executed a recordkeeping contract with Diversified Investment Advisors. The

process resulted in a reduction of administrative fees totaling several million per

year.

        60.     Pepperdine University retained        an independent third         party

consultant to assist it in issuing a request for proposal to different 403(b)

recordkeeping providers. Following the competitive bidding process, Pepperdine

terminated its contract with TIAA and selected Diversified Investment Advisors to

be its plan’s recordkeeper. A move that saved the plan millions in administrative

fees.

        61.     Purdue University hired an independent third-party consultant,

EnnisKnupp & Associates (n/k/a AonHewitt), to assist its plan in evaluating fees

and recordkeeping services. Purdue issued a request for proposal to several


                                           - 21 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 22 of 36 PageID 22




recordkeepers.    Following    the   bidding     process,   Purdue   terminated   its

recordkeeping contract with TIAA and selected Fidelity to be its recordkeeper.

Purdue told participants the change – along with others – would increase

participant balances by an estimated $3-4 million per year which is then

compounded over time.

     62.     The University of Notre Dame also hired EnnisKnupp & Associates

(n/k/a AonHewitt), to assist its plan in evaluating fees and recordkeeping services.

Notre Dame issued a request for proposal to several recordkeepers. Following the

bidding process, Notre Dame terminated its recordkeeping contract with TIAA and

selected Fidelity to be its recordkeeper.

     63.     Extensive industry literature shows that LMU, Pepperdine, Purdue,

and Notre Dame are not outliers, and that similarly situated fiduciaries who have

comprehensively reviewed their plans have been able to reduce administrative and

recordkeeping fees, leading to enhanced outcomes and retirement security for

their plans’ participants.

       THE UNIVERSITY BREACHED ITS DUTY OF PRUDENCE

     64.     Based on information currently available to Plaintiff regarding the

Plan’s features, the nature of the administrative services provided by TIAA, the

Plan’s participant level, and the recordkeeping market, benchmarking data

indicates that a reasonable recordkeeping fee for the Plan would have been a fixed

amount of about $50,000 per year (approximately $35 per participant with an




                                        - 22 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 23 of 36 PageID 23




account balance). Until recently, TIAA, however, was collecting roughly $600,000

per year (on average approximately $425 per participant).

      65.    Under the recordkeeping services agreement between TIAA and

Defendant dated June 8, 2006, which was valid through March 20, 2020, TIAA

was compensated based on revenue sharing payments from mutual funds and

annuity contracts. But the June 8, 2006 agreement does not specify the negotiated

fee between Defendant and TIAA for recordkeeping and administrative services.

Nor does it provide any cap as to revenue sharing. This allowed TIAA’s fees to

skyrocket as Plan assets increased.

      66.    In April of 2015, TIAA disclosed to the market it was creating two

share classes for investments offered by TIAA and included on the Plan’s menu of

investments. A portion of this disclosure is set forth below.




In 2019, the Plan held $20,105,017 in CREF Stock R2. If TIAA received .460 basis

point fee (as disclosed by TIAA above) from the Plan just for the investment in the

CREF Stock R2 then it received $92,690.08 in revenue sharing just from Plan



                                       - 23 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 24 of 36 PageID 24




participants invested in the CREF Stock R2 investment. That equates to $66.20

per participant, per year for all plan participants. And there are roughly 33 other

investments offered by the Plan for which TIAA also pockets revenue sharing fees.

      67.    Worse still, fees and revenue sharing payments are not actually listed

on the June 8, 2006 agreement’s Schedule B, despite the requirement in the

agreement that such information be provided.

      68.    On March 20, 2020 Defendant and TIAA entered into a revised

recordkeeping services which, for the first time in about 14 years, included actual

recordkeeping services costs, charged as “basis points,” which is common practice

in the industry. In the revised agreement, TIAA agreed to a soft cap of its revenue

sharing fees. The University could have and should have negotiated and secured

reduced fees long before just recently in 2020.

      69.    The University failed to control recordkeeping costs as Plan assets

grew. From 2013 to the present, the Plan’s assets increased from about

$93,088,299 (in 2013) to about $150,000,000 (in 2019).

      70.    Defendant could have capped the amount of revenue sharing to

ensure that any excessive amounts were returned to the Plan as other loyally and

prudently administered plans do, but failed to do so until just recently. Defendant’s

failure to cap the amount of revenue sharing cost the Plan and its participants to

sustain hundreds of thousands of dollars in losses.

      71.    According to information obtained thus far, Defendant failed to

engage in a competitive bidding process for a recordkeeper. A competitive bidding


                                       - 24 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 25 of 36 PageID 25




process for the Plan’s recordkeeping services should have produced a more

reasonable recordkeeping fee for the Plan. This competitive bidding process would

have enabled Defendant to select a recordkeeper charging reasonable fees, obtain

a substantial reduction in recordkeeping fees, and rebate any excess expenses paid

by participants for recordkeeping services.

      72.    Considering the level of fees paid by the Plan for recordkeeping,

coupled with the documents produced thus far by Defendant in response to

Plaintiff’s pre-suit request for information, evidence shows that the University

failed to engage in a competitive bidding process.

      73.    The excessive fees demonstrate that, in contrast to with the 403(b)

plan reviews conducted by the universities described above, Defendant here failed

to engage in a similar analysis. Defendant did not retain a third party to review

administrative fees. Defendant did not act on the information about fees in its

possession as a prudent fiduciary would. Defendant did not seek competitive bids

for recordkeeping. Had Defendant done so, Defendant would not have allowed the

Plan to continue to pay excessive administrative fees. Had Defendant monitored

the compensation paid to the Plan’s recordkeeper and ensured that participants

were only charged reasonable fees for administrative and recordkeeping services,

Plan participants would not have lost hundreds of thousands of dollars in their

retirement savings over the last six years.

     74.     The administrative fees are so extraordinarily high that had

Defendant employed a prudent fiduciary process, Defendant could have reduced


                                       - 25 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 26 of 36 PageID 26




the fees without sacrificing any of the services provided to the Plan. Defendant

failed to balance fairly the costs of administering the Plan the amount of fees the

Plan paid to TIAA for services TIAA actually provided to the Plan. TIAA provides

virtually the same services as many other recordkeepers in the marketplace, TIAA’s

services do not justify the excessive fees paid by the Plan. TIAA’s fee is so

disproportionately large that it bears no reasonable relationship to the services

rendered.

      75.   Annual Returns on Form 5500 provide additional evidence of

Defendant’s failure to act prudently on behalf of the Plan. The Plan’s 5500’s are

essentially the Plan’s annual tax returns. Department of Labor (“DOL”) rules

expressly require that plan services providers report all direct and indirect

compensation received for the year in connection with those services.

     76.    In a 2012 TIAA publication entitled “Plan Sponsor Service and Fee

Disclosure Guide,” TIAA explained to its plan sponsor customers that recent

changes to the annual reporting obligations for employee benefit plans on

Schedule C of Form 5500 required enhanced reporting to the help fiduciaries

review plan fees and expenses as a part of their ongoing obligation to monitor their

service provider arrangements.”

      77.   But not a single annual report filed with the Department of Labor on

Form 5500 since 2013 for the Plan includes any disclosures of the amount of

indirect compensation being received by TIAA from the Plan for administrative

services.


                                       - 26 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 27 of 36 PageID 27




      78.    In fact, all of the 5500’s for the Plan affirmatively indicate that

recordkeeper received indirect compensation for recordkeeping services but in a

contradiction state the amount received is “$0”. This is patently false.

      79.    Below is an example from Defendant’s 2019 5500 filed with the DOL:




      80.    All of the Defendant’s 5500’s for the Plan dating back to 2013 show

the same “$0” amount in indirect compensation being paid to TIAA-CREF.

      81.    Clearly, Defendant is not paying “$0” in indirect compensation to

TIAA-CREF. In fact, upon information and belief, it is likely overpaying hundreds

of thousands (if not millions) to TIAA-CREF much to the determinant of the Plan

and its participants and beneficiaries. .

      82.    Based on these above facts, Defendant permitted the Plan to Pay

excessive administrative and recordkeeping fees in violation of ERISA.




                                        - 27 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 28 of 36 PageID 28




                       ERISA’S FIDUCIARY STANDARDS

        83.   ERISA imposes strict fiduciary duties of loyalty and prudence upon

the Defendant as fiduciary of the Plan. 29 U.S.C. §1104(a)(1), states, in relevant

part, that:

        [A] fiduciary shall discharge his duties with respect to a plan
        solely in the interest of the participants and beneficiaries and –

              (A) for the exclusive purpose of:

                   (i) providing benefits to participants and their
                   beneficiaries; and
                   (ii) defraying reasonable expenses of administering
                   the plan; [and]

              (B) with the care, skill, prudence, and diligence under the
              circumstances then prevailing that a prudent man acting
              in a like capacity and familiar with such matters would
              use in the conduct of an enterprise of like character and
              with like aims.

        84.   Under 29 U.S.C. §1103(c)(1), with certain exceptions not relevant

here, the assets of a plan shall never inure to the benefit of any employer and shall

be held for the exclusive purposes of providing benefits to participants in the plan

and their beneficiaries and defraying reasonable expenses of administering the

plan.

        85.   Under ERISA, fiduciaries that exercise any authority or control over

plan assets, including the selection of plan investments and service providers, must

act prudently and solely in the interest of participants in the plan.

        86.   ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries.

29 U.S.C. §1105(a) provides a cause of action against a fiduciary for knowingly


                                         - 28 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 29 of 36 PageID 29




participating in a breach by another fiduciary and knowingly failing to cure any

breach of duty. The statute states, in relevant part, that:

             In addition to any liability which he may have under any
             other provisions of this part, a fiduciary with respect to a
             plan shall be liable for a breach of fiduciary responsibility
             of another fiduciary with respect to the same plan in the
             following circumstances:

                 (1) if he participates knowingly in, or knowingly
                 undertakes to conceal, an act or omission of such
                 other fiduciary, knowing such act or omission is a
                 breach; [or]

                 (2) if, by his failure to comply with section 1104(a)(1)
                 of this title in the administration of his specific
                 responsibilities which give rise to his status as a
                 fiduciary, he has enabled such other fiduciary to
                 commit a breach; or

                 (3) if he has knowledge of a breach by such other
                 fiduciary, unless he makes reasonable efforts under
                 the circumstances to remedy the breach.

      87.    29 U.S.C. §1132(a)(2) authorizes a plan participant to bring a civil

action for appropriate relief under 29 U.S.C. §1109. Section 1109(a) provides in

relevant part:

             Any person who is a fiduciary with respect to a plan who
             breaches any of the responsibilities, obligations, or duties
             imposed upon fiduciaries by this subchapter shall be
             personally liable to make good to such plan any losses to
             the plan resulting from each such breach, and to restore
             to such plan any profits of such fiduciary which have been
             made through use of assets of the plan by the fiduciary,
             and shall be subject to such other equitable or remedial
             relief as the court may deem appropriate, including
             removal of such fiduciary.




                                        - 29 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 30 of 36 PageID 30




                        CLASS ACTION ALLEGATIONS

      88.    29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of

either of the Plan to bring an action individually on behalf of the Plan to enforce a

breaching fiduciary’s liability to the plan under 29 U.S.C. §1109(a).

      89.    In acting in this representative capacity and to enhance the due

process protections of unnamed participants and beneficiaries of the Plan, as an

alternative to direct individual actions on behalf of the Plan under 29 U.S.C.

§1132(a)(2) and (3), Plaintiff seeks to certify this action as a class action on behalf

of all participants and beneficiaries of the Plan. Plaintiff seeks to certify, and to be

appointed as representatives of, the following class:

             All participants and beneficiaries of the University of
             Tampa Retirement and Savings Plan from April 25, 2015,
             through the date of judgment, excluding the Defendant
             or any participant who is a fiduciary to the Plan,
             excluding those individuals serving or who have served
             in a fiduciary capacity to the Plan, and the members of
             their immediate families.

      90.    This action meets the requirements of Rule 23 and is certifiable as a

class action for the following reasons:

             a.     The Class includes over 1,000 members and is so large

      that joinder of all its members is impracticable.

             b.     There are questions of law and fact common to this Class

      because the Defendant owed fiduciary duties to the Plan and to all

      participants and beneficiaries and took the actions and omissions

      alleged herein as to the Plan and not as to any individual participant.


                                          - 30 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 31 of 36 PageID 31




      Thus, common questions of law and fact include the following,

      without limitation: who are the fiduciaries liable for the remedies

      provided by 29 U.S.C. §1109(a); whether the fiduciaries of the Plan

      breached their fiduciary duties to the Plan; what are the losses to the

      Plan resulting from each breach of fiduciary duty; and what Plan-wide

      equitable and other relief the court should impose in light of

      Defendant’s breach of duty.

            c.     Plaintiff’s claims are typical of the claims of the Class

      because Plaintiff was a participant during the time period at issue in

      this action and all participants in the Plan were harmed by

      Defendant’s misconduct.

            d.     Plaintiff is an adequate representative of the Class

      because he is/was a participant in the Plan during the Class period,

      has no interests that are in conflict with the Class, and is committed

      to the vigorous representation of the Class, and has engaged

      experienced and competent attorneys to represent the Class.

            e.     Prosecution of separate actions for these breaches of

      fiduciary duties by individual participants and beneficiaries would

      create the risk of (A) inconsistent or varying adjudications that would

      establish incompatible standards of conduct for Defendant in respect

      to the discharge of its fiduciary duties to the Plan and personal liability

      to the Plan under 29 U.S.C. §1109(a), and (B) adjudications by


                                        - 31 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 32 of 36 PageID 32




      individual participants and beneficiaries regarding these breaches of

      fiduciary duties and remedies for the Plan would, as a practical

      matter, be dispositive of the interests of the participants and

      beneficiaries not parties to the adjudication or would substantially

      impair or impede those participants’ and beneficiaries’ ability to

      protect their interests. Therefore, this action should be certified as a

      class action under Rule 23(b)(1)(A) or (B).

      91.    A class action is the superior method for the fair and efficient

adjudication of this controversy because joinder of all participants and

beneficiaries is impracticable, the losses suffered by individual participants and

beneficiaries may be small and impracticable for individual members to enforce

their rights through individual actions, and the common questions of law and fact

predominate over individual questions. Given the nature of the allegations, no

class member has an interest in individually controlling the prosecution of this

matter, and Plaintiff is aware of no difficulties likely to be encountered in the

management of this matter as a class action. Alternatively, then, this action may

be certified as a class under Rule 23(b)(3) if it is not certified under Rule

23(b)(1)(A) or (B).

      92.    Plaintiff’s counsel will fairly and adequately represent the interests of

the Class and is best able to represent the interests of the Class under Rule 23(g).




                                        - 32 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 33 of 36 PageID 33




                           COUNT I
 ERISA Breach of Duty Prudence—Excessive and Unreasonable Fees

        93.   Plaintiff restates and incorporates the allegations contained in the

preceding paragraphs.

        94.   ERISA § 404(a)(1) imposes twin duties of prudence and loyalty on

fiduciaries of retirement plans. The duty of prudence, codified in ERISA §

404(a)(1)(B), requires a pension plan fiduciary to act “with the care, skill,

prudence, and diligence under the circumstances then prevailing that a prudent

man acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of a like character and with like aims.” ERISA §

404(a)(1)(B).

        95.   Defendant breached its duty of prudence with regard to TIAA’s

excessive administrative fees. The breach arose from the following actions and

inactions: (1) failing to solicit competitive bids from other recordkeepers; (2)

failing to monitor and control administrative fees by not (a) monitoring the

amount        of   TIAA’s    administrative      fees;    (b)    determining      the

competitiveness/reasonability of the fees; or (c) leveraging the Plan’s size to reduce

fees.

        96.   Defendant failed to engage in a prudent process for the evaluation and

monitoring of amounts being charged for administrative expense, allowing the

Plans to be charged an asset-based fee for recordkeeping calculated in a manner

that was completely inconsistent with a reasonable fee for the service and was

grossly excessive for the service being provided.

                                        - 33 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 34 of 36 PageID 34




     97.       Defendant is personally liable under 29 U.S.C. §1109(a) to make good

to the Plan any losses to the Plans resulting from the breaches of fiduciary duties

alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, on behalf of the Plan and all similarly situated

participants and beneficiaries, respectfully requests that the Court:

               1.    Find and declare that the Defendant has breached its

      fiduciary duties as described above;

               2.    Find and adjudge that Defendant is personally liable to

      make good to the Plan all losses to the Plan resulting from each breach

      of fiduciary duties, and to otherwise restore the Plan to the position it

      would have occupied but for the breaches of fiduciary duty;

               3.    Determine the method by which Plan losses under 29

      U.S.C. §1109(a) should be calculated;

               4.    Order Defendant to provide all accountings necessary to

      determine the amounts Defendant must make good to the Plan under

      §1109(a);

               5.    Remove the fiduciaries who have breached their fiduciary

      duties and enjoin them from future ERISA violations;




                                        - 34 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 35 of 36 PageID 35




              6.    Surcharge against Defendant and in favor of the Plan all

      amounts involved in any transactions which such accounting reveals

      were improper, excessive and/or in violation of ERISA;

              7.    Reform the Plan to obtain bids for recordkeeping and to

      pay only reasonable recordkeeping expenses;

              8.    Certify the Class, appoint the Plaintiff as class

      representative, and appoint his counsel as Class Counsel;

              10.   Award to the Plaintiff and the Class their attorney’s fees

      and costs under 29 U.S.C. §1132(g)(1) and the common fund doctrine;

              11.   Order the payment of interest to the extent it is allowed

by law; and

              12.   Grant other equitable or remedial relief as the Court

deems appropriate.




                                       - 35 -
Case 8:21-cv-01005-MSS-CPT Document 1 Filed 04/28/21 Page 36 of 36 PageID 36




           DATED this 28th day of April 2021.

                                    Respectfully submitted,



                                                             ________
                                    BRANDON J. HILL
                                    Florida Bar Number: 37061
                                    LUIS A. CABASSA, P.A.
                                    Florida Bar Number: 0053643
                                    WENZEL FENTON CABASSA, P.A.
                                    1110 North Florida Ave., Suite 300
                                    Tampa, Florida 33602
                                    Direct: 813-337-7992
                                    Main: 813-224-0431
                                    Facsimile: 813-229-8712
                                    Email: bhill@wfclaw.com
                                    Email: lcabassa@wfclaw.com
                                    Email: gnichols@wfclaw.com

                                    Michael C. McKay (pro hac vice
                                    application forthcoming)
                                    5635 N. Scottsdale Road, Suite 170
                                    Scottsdale, Arizona 85250
                                    Telephone: (480) 681-7000
                                    Email: mckay@mckay.law




                                    - 36 -
